DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply filed 6/22/2022, is acknowledged.  Claims 1-3, 5 and 7-14 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
Applicant maintains the position that the limitation “wherein the SOCS polypeptides are not fused to additional peptide or polypeptide sequences” finds written description support in specification.  See Reply at page 5. 
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (WO2005/112904).
	Regarding claim 1, Johnson et al. teaches SOCS mimetics for the treatment of diseases.   See Title.  In particular, Johnson et al. teaches that “[t]he subject invention concerns peptide mimetics of suppressor of cytokine signaling 1” (current claim 3).  Page 38, lines 23-24.  This reads on “one or more SOCS polypeptides.”  Johnson et al. further teaches that “[t]he peptides can be encapsulated in liposomes.”   Johnson et al. also teaches that the peptide can be conjugated or attached to other molecules, such as an antibody, that targeted a specific cell or tissue.  Because one of ordinary skill in the art would understand that “if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims,” then the artisan would understand that the SOCS polypeptides would not be fused to additional peptide or polypeptide sequences.
	Regarding claim 5, Johnson et al. also teaches SOCS3. 
	Regarding claim 7, Johnson et al. teaches that “SOCS1, which is also referred to as STAT induced STAT inhibitor-1, inhibits the ability of JAK molecules to mediate STAT activation.”  Page 2, lines 27-29.   This reads on “wherein one or more SOCS polypeptides attenuated STAT phosphorylation” since STAT activation is understood to be activated through phosphorylation.  See page 2, lines 22-25.  
	Regarding claim 11, Johnston et al. teaches that the subject invention pertains to treating and/or preventing autoimmune disorders.  See page 4, lines 4-5.  This implies treating a disease by administering the subject invention to a subject suffering from the disease.
	Regarding claims 12 and 13, Johnson et al. further teaches that “[a]ny autoimmune and/or inflammatory disorder . . . is included within the scope of the present invention.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (WO2005/112904) in view Schreirer et al. (U.S. Patent No. 5,252,348).
	Teachings of Johnson et al. are discussed above. 
Regarding claim 2, Johnson et al. does not expressly teach wherein the synthetic vesicle comprises one or more lipids from the recite group.   However, Johnson et al. does teach that procedures for preparing liposomes and encapsulating compounds within the liposome are well known in the art and discloses Schreier et al. as exemplary.  See page 17, lines 20-22.
Schreirer et al. teaches artificial lipid vesicles comprising cholesterol:phospholipid ratio of about 0.8 to about 1.2, similar to that of natural viral envelopes.  See col. 2, lines 65-68.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Johnson et al. and Schreirer et al. to arrive at the claimed invention.  Particularly, one of ordinary skill in the art would have found a teaching, suggestion and/or motivation in Johnson et al.’s express disclosure of Schreirer et al. as a reference for teaching preparing liposomes and encapsulating compounds within the liposome to use that reference for that purpose. 
Regarding claims 8-10, Schreirer et al. teaches that artificial RSV viral envelopes that may be used to treat pulmonary RSV infections and delivered by aerosol.  See col. 5, lines 31-40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618